Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 1 of 26 Pageid#: 6293



                                                                                      APR 13 2021
                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 DANVILLE DIVISION

  VARIETY STORES, INC.,                        )
                                               )
                 Plaintiff,                    )      Civil Action No. 4:19cv00031
                                               )
  v.                                           )      MEMORANDUM OPINION
                                               )
  MARTINSVILLE PLAZA, LLC.,                    )      By:     Hon. Thomas T. Cullen
                                               )              United States District Judge
                 Defendant.                    )


         On May 18, 2018, after several hours of torrential rain, the roof of the Rose’s

  department store in Martinsville, Virginia, collapsed. When it collapsed, a remarkable amount

  of water flooded into the store. Portions of the roof also struck a Rose’s employee, Trevia

  Dillard, who thankfully survived but suffered serious injuries. Witnesses at the scene described

  water up to their knees at the time of the collapse and standing water up to three inches deep

  the next day. The owner of the store, Plaintiff Variety Stores, Inc. (“Variety”), later determined

  that the collapse destroyed more than $80,000 in inventory and that the costs of salvaging the

  store were roughly $300,000. (See ECF No. 65 at 3.)

         Variety has now sued its landlord, Defendant Martinsville Plaza, LLC (“Martinsville”),

  to recover those costs, as well as other, unrelated expenses stemming from the replacement

  of six HVAC units after two of the units had failed and the others were in a state of disrepair.

  After developing a voluminous factual record, the parties have now filed cross-motions for

  summary judgment.
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 2 of 26 Pageid#: 6294




                                           I.      BACKGROUND

          In August of 1986, Variety entered into a lease with Martinsville to rent a building for

  a Rose’s Department Store.1 Over the years, the lease was amended and extended, and the

  parties do not dispute either the applicability of the lease to their relationship or its operative

  language. They do, however, disagree on the meaning of certain language in that lease.

          The rain that fell in Martinsville, on May 18, 2018, was what some describe as coming

  from a “100-year storm,” owing to the rarity of such a massive rainfall in a relatively short

  period of time—such a thing happens, on average, once every 100 years.2 Following the

  collapse, Variety demanded that Martinsville cover its costs based on an indemnification clause

  in the lease for the store. Martinsville refused, claiming the collapse was caused by “tenant

  neglect,” a carveout in the indemnity provision. This set the parties off on a quest to determine

  why the roof collapsed and who was responsible for the damages. In their search for answers,

  the parties sought the opinions of three experts: Nicholas Steinert, an engineer who visited the

  store two days after the collapse (well before the threat of litigation materialized); David

  Willers, an engineer who visited the site at Variety’s behest; and Nichols Wijtenburg, an

  engineer hired by Martinsville to review the evidence and rebut Willers’s report. As a general

  matter, all of the experts agreed that the roof collapsed because the drainage was insufficient

  to handle the rain that fell on May 18, 2018. (See generally ECF No. 82-6; ECF No. 82-12; ECF

  No. 82-64.)



  1
   The 1984 lease was between Variety’s predecessor in interest, Rose’s Stores Inc., and Martinsville’s
  predecessor in interest, Melvin Simon & Associates, but the court will simply refer to the original parties by
  their current names.
  2 U.S. Geological Survey, “The 100-Year Flood,” available at www.usgs.gov/special-topic/water-science-

  school/science/100-year-flood (last visited April 11, 2021).
                                                      -2-
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 3 of 26 Pageid#: 6295




         Based on Wijtenburg’s report, Martinsville takes the position that the insufficient

  drainage was the result of construction done by Rose’s Stores, Inc. (Variety’s predecessor in

  interest) in 1984. (See ECF No. 93 at 17–19; ECF No. 82-7 at 4.) In 1984, after Rose’s entered

  into a lease for the store, someone (records are unclear) constructed a parapet wall (a wall

  which extends above the roof) on the rear of the building. The building already had parapet

  walls on the front and sides, so the fourth parapet wall effectively enclosed the roof.

  Martinsville believes that Rose’s constructed the wall, rendering the drainage on the roof

  insufficient and causing its eventual collapse. Variety maintains that the drainage on the roof

  was Martinsville’s responsibility for a number of reasons, discussed in more detail below. The

  disagreement over the cause of the roof collapse—and therefore whether Martinsville is

  obligated to indemnify Variety—is the first dispute in this case. Variety’s suit alleges that

  Martinsville is contractually obligated to indemnify it for losses occasioned by the roof collapse

  or, alternatively, that Martinsville breached a common law duty to maintain the roof in safe

  condition.

         The second dispute also concerns damages from the collapse but does not arise under

  the indemnification provision of the contract. As noted above, Trevia Dillard, a Variety

  employee, was injured in the collapse. As a result, Variety has made worker’s compensation

  payments to Ms. Dillard, as required by Virginia law. Variety seeks damages from Martinsville

  in the amount of those payments under two legal theories: (1) a common-law negligence

  subrogation claim on behalf of Ms. Dillard; and (2)a breach of contract action alleging that the

  collapse was the result of Martinsville’s failure to maintain the roof or, alternatively, that




                                                -3-
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 4 of 26 Pageid#: 6296




  Variety’s payments to Dillard are the result of Martinsville failing to carry liability insurance.

  (See ECF No. 58.)

          The final dispute is largely unrelated to the roof collapse. Several months after the

  collapse, on October 1, 2018, Variety notified Martinsville that it believed the six HVAC units

  in the Rose’s store needed to be replaced in order for the store to reopen after the roof

  collapse, and that Variety believed the lease obligated Martinsville to pay for their replacement.

  (See ECF No. 82-16.) At the time Variety notified Martinsville of the need for replacement,

  two of the six units were inoperable and two were in serious need of repair. (See ECF No. 82-

  20 at 1.) The only option for repairing the four broken units was to obtain specially

  manufactured parts that would not be covered by any warranty.3 (See ECF No. 82-60 at 20–

  21.) But Martinsville refused to pay, so Variety reopened the store using only the two properly

  working HVAC units. Two months after reopening, however, Variety paid to replace all six

  units. It now alleges that Martinsville breached the lease by failing to pay for replacement of

  the units. Importantly, this claim is unrelated to the indemnification clause in the contract or

  the events related to the roof collapse. (See ECF No. 65.)

          The procedural history of the case is convoluted. Variety’s initial suit against

  Martinsville did not contain any claims related to Dillard’s worker’s compensation payments.

  Those claims were brought in a separate suit4 that was consolidated with this one. As a result,



  3 Because the units were 20–30 years old, the parts needed for repair where no longer being manufactured.
  Variety alleges it could have had the parts machined, but there would be no guarantee that they would work or
  last for any length of time. As a result, Variety contends replacement was the only viable, commerically
  reasonable option.

  4 The suit concerning worker’s compensation benefits paid by Variety to Ms. Dillard was originally brought in
  state court and removed to this court.
                                                      -4-
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 5 of 26 Pageid#: 6297




  there are two operative complaints in this case: the Amended Complaint (ECF No. 58), which

  contains the worker’s compensation claims, and the Third Amended Complaint (ECF No.

  65), which contains the indemnification, non-subrogation common-law negligence, and

  HVAC claims.

          The parties have now filed cross-motions for summary judgment on these complaints.

  Variety filed a partial motion for summary judgment, seeking summary judgment on the

  indemnification and HVAC claims, as well as on Martinsville’s affirmative defenses of failure

  to mitigate, improper notice of breach, and lack of notice of defect. (See ECF No. 83.)

  Martinsville filed two motions for summary judgment, one for each complaint. It seeks

  summary judgment on all claims. (See ECF Nos. 85, 93.)

          For the reasons stated herein, the court will grant in part and deny in part all three

  motions for summary judgment. With respect to Martinsville’s motions, the court will grant

  summary judgment to Martinsville on Variety’s common-law negligence and HVAC claims.

  Landlords in Martinsville’s situation do not have a common-law duty to repair or maintain a

  roof, and Variety has failed to present a genuine issue of material fact with respect to

  Martinsville’s contractual obligation to replace the six HVAC units. With respect Variety’s

  motion, the court will deny it as to all claims except Martinsville’s affirmative defenses, which

  Martinsville has forfeited.5




  5 Martinsville did not respond to Variety’s motion for summary judgment on its affirmative defenses. (See
  generally ECF Nos. 85, 93, 101, 103, 104.) It has therefore waived them. See Nichols v. Michigan City Plant Plan.
  Dep’t, 755 F.3d 594, 600 (7th Cir. 2014) (“The non-moving party waives any arguments that were not raised in
  its response to the moving party’s motion for summary judgment.”).
                                                       -5-
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 6 of 26 Pageid#: 6298




         Because there remain genuine issues of material fact regarding the cause of the roof

  collapse—and therefore whether Martinsville breached its contractual obligations with respect

  to the roof and is required to indemnify Variety—the court will deny summary judgment to

  both parties on the contractual claims related to the roof collapse.

                              II.     SUMMARY JUDGMENT STANDARD

         Pursuant to Rule 56(a), the court must “grant summary judgment if the movant shows

  that there is no genuine dispute as to any material fact and the movant is entitled to judgment

  as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Glynn

  v. EDO Corp., 710 F.3d 209, 213 (4th Cir. 2013). When making this determination, the court

  should consider “the pleadings, depositions, answers to interrogatories, and admissions on

  file, together with . . . [any] affidavits” filed by the parties. Celotex, 477 U.S. at 322. Whether a

  fact is material depends on the relevant substantive law. Anderson v. Liberty Lobby, Inc., 477 U.S.

  242, 248 (1986). “Only disputes over facts that might affect the outcome of the suit under the

  governing law will properly preclude the entry of summary judgment. Factual disputes that are

  irrelevant or unnecessary will not be counted.” Id. (citation omitted). The moving party bears

  the initial burden of demonstrating the absence of a genuine issue of material fact. Celotex, 477

  U.S. at 323. If that burden has been met, the non-moving party must then come forward and

  establish the specific material facts in dispute to survive summary judgment. Matsushita Elec.

  Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586–87 (1986).

         In determining whether a genuine issue of material fact exists, the court views the facts

  and draws all reasonable inferences in the light most favorable to the non-moving party. Glynn,

  710 F.3d at 213 (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir. 2011)). Indeed, “[i]t is an


                                                  -6-
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 7 of 26 Pageid#: 6299




  ‘axiom that in ruling on a motion for summary judgment, the evidence of the nonmovant is

  to be believed, and all justifiable inferences are to be drawn in his favor.’” McAirlaids, Inc. v.

  Kimberly-Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014) (internal alteration omitted) (quoting

  Tolan v. Cotton, 572 U.S. 650, 651 (2014) (per curiam)). Moreover, “[c]redibility determinations,

  the weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

  functions, not those of a judge.” Anderson, 477 U.S. at 255. The non-moving party must,

  however, “set forth specific facts that go beyond the ‘mere existence of a scintilla of

  evidence.’” Glynn, 710 F.3d at 213 (quoting Anderson, 477 U.S. at 252). The non-moving party

  must show that “there is sufficient evidence favoring the nonmoving party for a jury to return

  a verdict for that party.” Anderson, 477 U.S. at 249). “In other words, to grant summary

  judgment the [c]ourt must determine that no reasonable jury could find for the nonmoving

  party on the evidence before it.” Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124 (4th Cir.

  1990) (citing Anderson, 477 U.S. at 248). Even when facts are not in dispute, the court cannot

  grant summary judgment unless there is “no genuine issue as to the inferences to be drawn

  from” those facts. World-Wide Rights Ltd. P’ship v. Combe, Inc., 955 F.2d 242, 244 (4th Cir. 1992).

                                           III.    ANALYSIS

     A. Common Law claims

         Variety brings two common law negligence claims: a subrogation claim on Dillard’s

  behalf and a claim that Martinsville violated its common-law duty to maintain the roof and

  other structural portions of the Rose’s Store in a reasonably safe condition. Because

  Martinsville did not owe Variety or Dillard any common-law duties with respect to the




                                                  -7-
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 8 of 26 Pageid#: 6300




  condition of the structure, the court will grant summary judgment to Martinsville on both

  claims.

            Virginia common law does not impose any duty of maintenance or repair on landlords

  where a tenant has possession and control of the premises. See Wohlford v. Quesenberry, 523

  S.E.2d 821, 821 (Va. 2000) (“[T]he common law rule [is] that a tenant who has exclusive

  possession and control of a premises, absent an agreement to the contrary, is responsible for

  its maintenance and repair.”); Seoane v. Drug Emporium, Inc., 457 S.E.2d 93, 96 (Va. 1995) (“In

  the absence of an express agreement, the landlord had no common-law or statutory duty to

  maintain, repair, or replace either the roof or the heating and air conditioning units.”); Sanders

  v. UDR, Inc., No. 3:10-CV-459, 2011 WL 127148, at *4 (E.D. Va. Jan. 12, 2011).

            Variety attempts to resist this conclusion by citing several Virginia court cases, but none

  apply here. All of the cases it provides address landlords in control of premises, invitees of

  landlords, or common areas in multi-tenant buildings. See Gumenick v. United States, 193 S.E.2d

  788 (Va. 1973) (landlord in control of premises); Love v. Schmidt, 389 S.E.2d 707 (Va. 1990)

  (common area); Wagman v. Boccheciampe, 143 S.E.2d 907 (Va. 1965) (same); Atlantic Rural

  Exposition, Inc. v. Fagan, 77 S.E.2d 368 (Va. 1952) (invitee of landlord); Revell v. Deegan, 65 S.E.2d

  543 (Va. 1951) (common area). Variety does not allege—and the record does not reveal—that

  Martinsville was in control of the Rose’s store or that any of the relevant events occurred in a

  common area accessible by or available to other tenants. Therefore, the default common-law

  rule applies, and Martinsville did not owe Variety any common-law duty to repair or maintain

  the premises. Any claim Variety may have against Martinsville based on the roof collapse must

  lie in contract.


                                                   -8-
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 9 of 26 Pageid#: 6301




            Likewise, Martinsville did not owe Dillard any common-law duty. Landlords in

  Virginia, like Martinsville, owe their tenant’s invitees the same duties they owe the tenants

  themselves. See Steward ex rel. Steward v. Holland Fam. Properties, LLC, 726 S.E.2d 251, 254 n.2

  (Va. 2012). Invitees and guests “stand in the tenant’s shoes” and may only assert claims based

  on the landlord’s duties to the tenant. Oliver v. Cashin, 65 S.E.2d 571, 572 (Va. 1951). This

  means that Variety’s common-law subrogation claim must suffer the same fate as its common

  law claim on its own behalf. As a subrogee, Variety stands in Dillard’s shoes, which, through

  the machinations of Virginia law, are actually its own shoes. And, as discussed, Variety has no

  common-law claim against Martinsville. Because Martinsville owed no common-law duty to

  Variety or Dillard, summary judgment will be granted to Martinsville on both common-law

  claims.

     B. Contract Claims

            Variety brings two claims under the lease: a claim for the cost of replacement of six

  HVAC units in its store, and a claim for indemnification with respect to its damages caused

  by the roof collapse. Because Variety has not produced evidence sufficient to create a genuine

  issue of material fact with respect to replacement of the HVAC units, summary judgment will

  be granted to Martinsville on that claim. Because there are genuine issues of material fact with

  respect to the cause of the roof collapse, the court will deny both parties’ motions for summary

  judgment on the indemnification claim.




                                                -9-
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 10 of 26 Pageid#: 6302




          i.      The HVAC Claim

          Variety claims that Martinsville breached the lease when it failed to replace the HVAC

   system in Variety’s store after the roof collapse. Resolution of this claim turns on interpretation

   of Sections 7, 8(a), and 8(c) of the lease, which read:

                  Section 7, “MAINTENANCE BY TENANT.” Tenant shall
                  make all necessary nonstructural repairs, including plate glass, the
                  maintenance of the electrical, plumbing, heating and air
                  conditioning systems and equipment. In the event any repairs are
                  necessary as a result of damage or destruction by fire, the
                  elements, casualty or by the Landlord’s negligence, default or
                  failure to make repairs, the Landlord shall promptly make such
                  repairs [to] all walls, the ceiling, and all doors.

                  Section 8(a), “MAINTENANCE BY LANDLORD.” The
                  Landlord shall at all times maintain and keep in good repair the
                  roof, structural walls, floor (excluding floor covering), and all
                  structural portions of the building, and shall make such interior
                  repairs and replacements which may be necessary as a result of
                  damage or destruction by fire, the elements, casualty or
                  Landlord’s negligence, default or failure to make repairs.
                  Landlord shall also promptly make all repairs or replacements
                  (other than those to be made by Tenant) which may be necessary
                  to maintain the demised premises in a safe, dry and tenantable
                  condition and in good order and repair.

                  Section 8(c), “MAINTENANCE BY LANDLORD.” Prior to
                  Tenants [sic] opening, Landlord will put all HVAC in proper
                  working order. Tenant will be responsible thereafter.

   (ECF No. 82-2 at 6.) The parties disagree over the proper interpretation of these three

   provisions. Variety argues that Section 7 and Section 8(a), when read together, require

   Martinsville to make all HVAC replacements. It asserts that use of the disjunctive “repairs or

   replacements” in Section 8(a) implies that the term “repairs” as it used elsewhere in the lease—

   such as in Section 7—does not include replacements. Additionally, Variety believes that the

   HVAC units are necessary for the Rose’s Store to be “safe, dry and tenantable,” and therefore
                                                 - 10 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 11 of 26 Pageid#: 6303




   their replacement falls under the landlord’s maintenance duties as described in Section 8(a).

   To support this proposition, it points to the Virginia Uniform Statewide Building Code, which

   requires that occupied nonresidential structures have heating. See 13 VAC 5-63-310; 13 VAC

   5-63-540. Variety argues that this regulation renders HVAC units necessary for the store to be

   “tenantable,” and replacement of the units therefore falls under Section 8(a) of the lease and

   is Martinsville’s responsibility.

          Martinsville responds that Sections 7 and 8(c) unambiguously requires Variety to

   perform any HVAC replacement. It asserts Section 7 places the burden of replacing the HVAC

   units on Variety when it says, “Tenant shall make all necessary nonstructural repairs, including

   plate glass, the maintenance of the electrical, plumbing, heating and air conditioning systems

   and equipment.” Martinsville argues that HVAC replacement is a “necessary nonstructural

   repair” and therefore the responsibility of the tenant under Section 7 of the lease. (ECF No.

   93 at 6.) It further argues that this interpretation is bolstered by Section 8(c), which clarifies

   that Variety is responsible for the HVAC units after Martinsville fulfills its initial duty to put

   them in proper working order. (See id. at 8.) Because it believes these provisions allocate the

   responsibility to replace the HVAC units to Variety, Martinsville argues that HVAC

   replacement falls under the “other than those [repairs and replacements] to be made by

   Tenant” language in Section 8(a), and therefore the court need not resolve whether the HVAC

   system is necessary for the space to be “safe, dry and tenantable.”

          The court concludes that both parties are correct in some respects, but the issue turns

   on a failure of proof, not a contractual interpretation. Under any valid reading of the contract,

   Martinsville is only required to replace the HVAC units if doing so is “necessary” for the


                                                 - 11 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 12 of 26 Pageid#: 6304




   premises to be tenantable. But Variety has failed to come forward with sufficient evidence to

   create a genuine dispute of material fact with respect to whether new HVAC units were

   “necessary” for the Rose’s to be tenantable, and therefore its claim cannot survive summary

   judgment.

          Insofar as the lease allocates responsibility for replacing HVAC units, it places the duty

   on Martinsville. The use of the disjunctive phrase “repairs or replacements” in Section 8(a)

   implies that Variety’s duties to repair under Section 7 do not include duties to replace. Any

   other reading would render the words “or replacements” entirely duplicative, and Virginia

   contracts are presumed not to used superfluous terms. See Ames v. Am. Nat’l Bank, 176 S.E.

   204, 216–17 (Va. 1934) (“The presumption always is that the parties have not used words

   aimlessly and that no provision is merely a superfluity unless it is plainly merely a repetition.”).

   Additionally, the common meaning of the word “repair” does not include wholesale

   replacement, as the Virginia Supreme Court noted when facing an almost identical dispute. See

   Seoane v. Drug Emporium, Inc., 457 S.E.2d 93, 96 (Va. 1995). Also of note, the difference in

   terminology does not seem to be an accident in this contract. Section 7, which details the

   tenant’s duties, only ever uses “repair” or “repairs,” while Section 8(a), which details the

   landlord’s duties, only uses “repairs or replacements.”

          But Section 8(a)’s requirement that Martinsville replace HVAC units is conditional.

   Most importantly for this case, the lease only requires Martinsville to replace an HVAC unit if

   doing so is “necessary to maintain the . . . premises in a safe, dry and tenantable condition and

   in good order and repair” (hereinafter “tenantable”). Variety does not contest that this

   condition applies to Martinsville’s duty to replace the HVAC units and agrees that Martinsville


                                                  - 12 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 13 of 26 Pageid#: 6305




   need only make those replacements required to render the store tenantable. (See ECF No. 83

   at 17–22.)

          By extension, Martinsville is only liable in this case to the extent that new HVAC units

   were necessary to render the store tenantable. Because Martinsville’s contractual duty to

   replace the HVAC units was subject to a condition—the replacement must have been

   necessary to render the store tenantable—Variety is obligated to produce some evidence that

   this condition was met in order to survive summary judgment. Without such evidence, no jury

   could find that Martinsville had a duty to replace the HVAC units. Put another way, if there is

   no triable issue with respect to whether new HVAC units were necessary for the store to be

   tenantable, there is no triable issue as to whether Martinsville is liable for the costs of the new

   HVAC units. Thus, Variety’s claim depends, as a matter of law, on its ability to prove that

   replacing the HVAC units was necessary for the store to tenantable.

          Variety has not produced any such evidence. The only relevant evidence indicates that

   the store was tenantable before the units were replaced. Variety seeks indemnification for

   replacement of six HVAC units, but at the time the roof collapsed, there were only four

   operable HVAC units servicing the store. (See ECF No. 82-20.) Moreover, both parties agree

   that Variety was able to reopen the store in November 2018 and keep it open for two months

   utilizing only two of the pre-replacement units. (See ECF No. 97 at 12.) After the store operated

   for two months on those two units, Variety demanded that Martinsville pay for six new HVAC

   units and, when Martinsville refused, purchased the units itself and brought this suit. Variety

   has produced no evidence that the existing HVAC units were insufficient to meet

   Martinsville’s legal obligations, provide a comfortable shopping experience, or otherwise aid


                                                 - 13 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 14 of 26 Pageid#: 6306




   in the running of the store at the time of replacement. In fact, Variety all but admits that the

   store was tenantable with only two working units. In its response to Martinsville’s motion for

   summary judgment, Variety says:

                   Ultimately, the parties were able to get the store at least back to
                   being reopened with only the two units (the record is devoid of
                   there being discussion amongst the parties of whether two units
                   would be enough to satisfy Virginia’s OSHA standards or patron
                   expectations). The point here, though, is that some HVAC was
                   necessary for the store to reopen, i.e., for the space to be
                   tenantable.

   (ECF No. 97 at 12–13 (emphasis in original).) Instead of contesting that any particular number

   of units are necessary for the building to be tenantable, Variety argues that because some

   HVAC—HVAC in the abstract, perhaps—is necessary for the store to be tenantable, the lease

   places the obligation for replacement of any and all units at any time on Martinsville. This

   argument is belied by the plain language of the contract. Section 8(a) states “Landlord shall

   also promptly make all repairs or replacements (other than those to be made by Tenant) which

   may be necessary to maintain the demised premises in a safe, dry and tenantable condition and in good order

   and repair” (emphasis added). The phrase “which may be necessary to maintain the demised

   premises in a safe, dry and tenantable condition” in this clause clearly refers to “repairs and

   replacements.” In other words, it is the particular repair or replacement that must be necessary

   for the space to be tenantable, not the thing being repaired. The fact that HVAC as an abstract

   concept is necessary for the store to be tenantable does not place the duty of replacement—

   at Variety’s whim—on Martinsville. It is the particular replacement at issue that must be

   necessary.




                                                     - 14 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 15 of 26 Pageid#: 6307




           Variety’s failure to produce evidence that HVAC replacement was necessary for the

   store to be tenantable is notable in light of the court’s prior opinion in this case. The court, in

   an opinion issued before discovery, specifically held that liability for HVAC replacement

   would turn on what constituted a “dry and tenantable condition.” (See ECF No. 28 at 8.)

   Variety was fully aware that the dispositive question on this issue was whether new HVAC

   units were necessary for the store to be tenantable, but it was unable to present any evidence

   that the store was not tenantable without new HVAC units.6 Without such evidence, there is

   no genuine issue of material fact with respect to the HVAC claim.

           In summary, both parties agree that Martinsville is only liable for the HVAC

   replacement if it was necessary for the store to be tenantable. There is no evidence in the

   record indicating that new HVAC units were necessary for the store to be tenantable, and

   therefore there is no genuine issue of material fact as to whether Martinsville is liable for the

   cost of HVAC replacement. Martinsville is therefore entitled to summary judgment.

           ii.      The indemnification claim

           Variety’s second claim under the lease is that Martinsville is contractually obligated to

   indemnify it for all damages suffered as a result of roof collapse. The parties have filed cross

   motions for summary judgment on this claim. Because there remain genuine disputes of

   material fact with respect to all dispositive issues on this claim, summary judgment will be

   denied to both parties.

           Section 18(d) of the lease provides as follows:



   6
    Given the skilled and zealous advocacy by counsel throughout these proceedings, the court is left to
   speculate that the primary reason for this is that such evidence simply did not exist.
                                                       - 15 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 16 of 26 Pageid#: 6308




                 The Landlord agrees to indemnify and hold the Tenant harmless
                 from and against all loss, damage, or injury to the Tenant’s store
                 and to the Tenant’s merchandise, fixtures or other property
                 therein, due to or occasioned by any overflow or leakage or defect
                 of exterior walls or roof . . . provided that such defect is not
                 caused by Tenant’s neglect.

   (ECF No. 93-1 at 11.) Variety argues that this indemnification language obligates Martinsville

   to pay for the damages resulting from the May 18, 2018, roof collapse. It contends that the

   evidence in the record definitively establishes that the roof collapse was caused by myriad

   factors, including excessive water accumulating on the roof on May 18 due to inadequate

   drainage, and structural decay caused by regular episodes of water accumulation and intrusion

   in the years prior to 2018. Variety’s theory of liability is primarily established by its expert,

   David Willers, a civil engineer, as well as the deposition testimony of Nicholas Steinert, a

   professional engineer Martinsville hired to conduct a preliminary inspection of the building

   the day after the collapse (but whom Martinsville did not notice as an expert witness).

          Although Martinsville concedes that improper water drainage and standing water on

   the roof were likely causes of the collapse, it puts the blame for these problems squarely on

   Variety. Specifically, Martinsville argues that Variety constructed a parapet wall along the

   northeast side of the building’s roof in 1984, effectively enclosing the almost-flat roof within

   four walls. Because the original pitch of the roof sloped slightly downward towards this side

   of the building, Martinsville claims that Variety’s later parapet addition served as a defective

   barrier, impeding water from draining through the original drainage system. Martinsville adds

   that Variety failed to redesign and install a new drainage system to account for this material

   roofing alteration and its deleterious effects on water drainage. All of this, Martinsville

   contends, establishes that the roof collapse was caused by “tenant’s neglect,” such that it is
                                                - 16 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 17 of 26 Pageid#: 6309




   not obligated to indemnify Variety for losses associated with the roof collapse. Martinsville’s

   dueling theory of liability is primarily established through the expert testimony of its civil

   engineer, Nicholas Wijtenburg.

          Although the plain and unambiguous terms of Section 18(d) establish that Martinsville

   has a contractual indemnity obligation, there are genuine issues of material fact related to

   Variety’s purported construction of the parapet in 1984 and whether the addition of that

   parapet caused, or contributed to, drainage problems leading to the 2018 roof collapse. If

   Variety is responsible for the parapet’s construction, and that construction was negligent or

   defective, Martinsville is not obligated to indemnify it under the lease.

          Variety first argues that there is insufficient evidence in the summary-judgment record

   from which a factfinder could conclude or infer that its predecessor in interest, Rose’s Stores,

   Inc., constructed the parapet. According to Variety, although it is undisputed that the parapet

   at issue was not part of the store’s construction in 1966, Martinsville has not established that

   Rose’s constructed the parapet wall in 1984, around the time the lease was signed, or at any

   time thereafter. This is belied by the record.

          Neither party was able to locate a percipient witness to the 1984 lease negotiations or

   the purported construction of the parapet at or around that time. But Martinsville relies on

   five pieces of documentary evidence to support its assertion that Rose’s, rather than

   Martinsville’s predecessor in interest, Melvin Simon & Associates, Inc., was responsible for

   the parapet’s installation around the time the lease was signed: (1) a June 4, 1984, letter from

   an executive of Melvin Simon & Associates to an executive at Rose’s memorializing their

   recent negotiations and purported agreement about the terms of a lease; (2) a set of technical


                                                    - 17 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 18 of 26 Pageid#: 6310




   drawings from Rose’s Store Planning Department showing, among other things, the

   construction of a parapet; (3) a September 25, 1984, building permit issued by Henry County,

   Virginia, to Rose’s authorizing, among other things, “rework [sic] canopy brick rear of Bld.”;

   (4) a promissory note and construction-loan agreement dated August 1984, referring to the

   recently signed lease between Melvin Simon & Associates and Rose’s and outlining terms for

   a construction loan from Melvin Simon & Associates to Rose’s for “certain improvements to

   the Shopping Center and the Leased Premises”; and (5) a February 15, 1985, letter from a

   Rose’s executive to Martinsville Plaza, Inc. (the Melvin Simon & Associates entity that owned

   the Rose’s building) acknowledging receipt of the construction loan proceeds and its

   obligation to repay that loan in monthly installments.

          In sum, these records and correspondence—all of which relate to the negotiation and

   execution of the original lease and attendant improvements made by (or at least at the direction

   of) Rose’s—support Martinsville’s theory that Variety’s predecessor in interest constructed

   the parapet in 1984. First, the loan documents and correspondence between executives from

   both companies establish that Rose’s bargained for the right to make improvements and

   subsequently arranged for the construction of those improvements at the time it entered the

   lease. (See ECF No. 101-1, ECF No. 93-6.) Second, the contemporaneous technical drawings

   bear the mark of Rose’s Planning Department and detail the construction of a parapet wall,

   leading to the reasonable inference that the parapet wall was erected as part of this

   improvement process. (See e.g., ECF No. 82-8 at 25.) This conclusion is corroborated by the

   building permit referencing work on the “canopy brick” at the rear of the building. (ECF No.




                                                - 18 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 19 of 26 Pageid#: 6311




   82-37.) The parapet itself, as Variety concedes, is partially made of bricks, and the rear of the

   building is its north side.

          Variety pushes back on this logic, arguing that the linchpin of Martinsville’s evidentiary

   foundation—the technical drawings—have not been authenticated and are inadmissible

   hearsay. These arguments are unavailing.

          The court concludes that the drawings, even though they are not “stamped by a

   licensed engineer or architect,” are sufficiently authenticated. Under Federal Rule of Evidence

   901, the proponent of a document must offer sufficient evidence to support a finding that the

   document is what its proponent claims it to be. Section (b) of Rule 901 provides a non-

   exhaustive list of ways the proponent may provide authenticity, including “[t]he appearance,

   contents, substance, internal patterns, or other distinctive characteristics of the item, taken

   together with all the circumstances.” Fed. R. Evid. 901(b)(4). Ultimately, a party seeking to

   admit an exhibit—either for purposes of a summary judgment record or at trial—“need only

   make a prima facie showing that it is what he or she claims it to be,” which is not “a particularly

   high bar.” Lorraine v. Markel Am. Ins. Co., 241 F.R.D. 534, 542 (D. Md. 2007). The drawings at

   issue clear this low bar. First, each page bears the mark of Rose’s Planning Department on the

   bottom right corner. (See ECF No. 82-8 at 24–30.) Second, the drawings are dated June 1984,

   around the time that the lease was signed. Third, writing on the drawings indicate that the

   design itself pertains to a Rose’s store in Martinsville, Virginia. Fourth, the drawings

   themselves depict, without question, the building that is the subject of the lease (and this

   lawsuit).




                                                 - 19 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 20 of 26 Pageid#: 6312




          And these drawings—as well as the detail descriptions contained therein—are not

   inadmissible hearsay. Although it is axiomatic that the hearsay rule bars the admission of out-

   of-court statements offered for the truth of the matter asserted, “excepted from the definition

   of hearsay are communications that have ‘independent legal significance.’” Milbourne v. JRK

   Residential Am., LLC, No. 3:12cv861, 2016 U.S. Dist. LEXIS 33588, at *18 (E.D. Va. March

   14, 2016) (quoting Lorraine, 241 F.R.D. at 566). A communication is not offered for the truth

   of the matters contained therein “if the significance of an offered statement lies solely in the

   fact that it was made.” Fed. R. Evid. 801 Advisory Committee’s Note to Subdivision (a). If the

   out-of-court statement actually “affects the legal rights of the parties, or where the legal

   consequences flow from the fact that the words were said[,]’” the statement itself falls into the

   exception. Echo Acceptance Corp. v. Household Retail Servs., Inc., 267 F.3d 1068, 1087 (10th Cir.

   2001). “In the most general terms, statements of independent legal significance form ‘a part

   of the details of the issue under substantive law and the pleadings[.]’” Jude v. Health Mgmt. Assoc.

   of W. Virginia, Inc., 187F.3d 629, 1999 U.S. App. LEXIS 18427, at * 5 (4th Cir. 1999) (quoting

   Wigmore on Evidence § 1770 (3d ed. 1940)). The most common examples of communications

   that do not constitute hearsay because they have independent legal significance are words or

   documents associated with the formation of contract, marriage vows, insurance proofs, legal

   notices, and defamatory statements, but this list is not exhaustive.

          The court concludes that the primary significance of the 1984 drawings is that they

   were purportedly created by or at the direction of Variety’s predecessor in interest, Rose’s. In

   other words, Martinsville relies on them not to prove the literal truth of the complex design

   schematics depicted and explained therein, but to show that Rose’s, and not its predecessor in


                                                  - 20 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 21 of 26 Pageid#: 6313




   interest, was primarily responsible for the design and construction of the improvements,

   including the parapet, in the first instance. Alternatively—that is, even if they do not have

   independent legal significance—these drawings, to the extent they bear the standard mark of

   Rose’s Planning Department on the bottom corner of every page, constitute admissions by a

   party opponent, either because they were made by Rose’s or its agent, or because Rose’s

   adopted them around the time the lease was executed.7 See Fed. R. Evid. 801(d)(2).

   Martinsville, in short, can rely on these documents for purposes of arguing for and against

   summary judgment (and at trial).

           In sum, the documents related to the 1984 lease negotiations and improvements are

   admissible and sufficient to create a genuine issue of material fact as to whether Variety,

   through its predecessor in interest, was responsible for construction of the parapet. These

   documents do not establish this fact conclusively in Martinsville’s favor, but they provide a

   sufficient factual basis upon which a jury could so find.

           Variety makes several arguments in support of the position that, even if its predecessor

   in interest Rose’s was responsible for the construction of the parapet in 1984, Martinsville’s

   knowledge of this fact and its role in providing roof maintenance over the next 35 years

   effectively vitiates any negligence on its part related to the original parapet design and

   construction. None of these arguments is persuasive—at least at the summary-judgment stage.




   7 Although Variety does not challenge the admissibility of the other four documents, the court notes that they

   are admissible. The note and loan agreement, as well as the correspondence related to the lease negotiations
   and terms, are statements of independent legal significance, forming a “part of the details” of the contract at
   issue (i.e., the lease agreement). Wigmore on Evidence § 1770.


                                                       - 21 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 22 of 26 Pageid#: 6314




              First Variety contends that Martinsville had knowledge of and approved the parapet

   installation in 1984. In support, Variety points to the fact that the draft drawings bearing the

   Rose’s mark were also stamped “received by” Melvin Simon & Associates and were

   maintained in Martinsville’s files.8 Because Martinsville’s predecessor in interest received

   Rose’s plans at some point, Variety argues, Martinsville must have approved the parapet

   design. Variety further argues that Martinsville would have had to approve the plans because

   Rose’s did not own the building. But there is insufficient evidence in the record to support

   these assumptions. Stated differently, although this might have been the case, Variety has not

   conclusively established that it was, leaving a genuine dispute of fact on this issue.

              Variety also argues that when Martinsville renovated the roof in 2005, it was

   responsible for conducting a new drainage analysis. Accordingly, Variety contends that any

   negligence based on its predecessor in interest’s installation of the parapet was extinguished,

   as a matter of law, by Martinsville’s later failure to test and modify the drainage system when

   it refurbished the roof’s surface. For this proposition, Variety points to Section 108.1 of the

   2000 Virginia Uniform Statewide Building Code, which incorporated by reference the

   International Building Code 2000 (“IBC 200”). Section 1510.1 of the IBC 2000, in turn,

   requires that “more than 25 percent of the roof covering of any building shall not be removed

   and replaced within any 12-month period unless the entire roof covering is made to conform

   with the requirements for new roofing.” Variety argues that this provision required

   Martinsville to analyze the drainage installed at the Rose’s and make it “conform with the

   requirements for new roofing” as part of the 2005 renovation.


   8   Variety did not have a copy of the drawings in its files.
                                                           - 22 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 23 of 26 Pageid#: 6315




          This is a misreading of the applicable law. Section 1510.1 requires that the roof covering,

   not the drainage, be made to conform with the requirements for new roofing. Section 1502 of

   the IBC 2000 defines a “roof covering” as “[t]he covering applied to the roof deck for weather

   resistance, fire classification, or appearance.” On its face, this definition would not include

   drainage features like scuppers. Moreover, the IBC 2000 details the requirements for new roof

   coverings in Section 1507 and does not list any drainage requirements other than the slope at

   which certain coverings must be installed. These provisions, in sum, do not require a party

   who recovers a roof to also analyze and potentially overhaul the drainage on that roof.

          Finally, Variety argues that Martinsville’s obligation under the lease to maintain and

   repair the roof over the life of the lease negates any negligence by Variety associated with the

   initial parapet construction, and that Martinsville, if it had performed proper maintenance,

   would have discovered any drainage defects caused by the construction. But the evidence on

   this issue cuts both ways. Variety contends that obvious signs of drainage problems—

   including stains from standing water and cracks along the wall—existed for several years

   before the 2018 collapse, and that Martinsville should have taken steps to rectify the problem

   sooner. (ECF No. 82-64 at 50–54.) But there is evidence in the record that these signs and

   roof-maintenance issues encountered by Martinsville’s contractors over the years were not

   indicative of anything other than routine problems of clogged drainage pipes caused by falling

   leaves and other debris, rather than material defects in the drainage system itself. Wijtenburg

   testified that the cracking could have multiple causes, some of which would not be indicative

   of a drainage problem. (See ECF No. 82-65 at 137–41.) Likewise, George Law, a Martinsville

   contractor who performed maintenance at the Rose’s store, testified that the staining and


                                                - 23 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 24 of 26 Pageid#: 6316




   standing water were often the result of routine drain clogging or other environmental factors.

   (See ECF No. 82-62 at 46–47, 52–53.) In sum, there is a genuine issue of material fact on this

   issue.

            Ultimately, Martinsville has adduced sufficient evidence to create a genuine issue of

   material fact as to whether: (1) Variety’s predecessor in interest was responsible for the

   construction of the parapet wall around the time the lease was signed; (2) the parapet

   installation was defective in that Variety failed to modify or update the original drainage system

   to compensate for this structural change; and (3) these acts and omissions by Variety constitute

   a “defect caused by Tenant’s neglect,” as set forth in Section 8(d), excusing Martinsville from

   its obligation to indemnify Variety for damages associated with the roof collapse.

            But while Martinsville has sufficiently established this theory for purposes of defeating

   Variety’s motion for summary judgment on the indemnification claims, it is not entitled to

   summary judgment on this basis. Variety’s evidence, as described in detail above, may be

   insufficient to entitle it to judgment as a matter of law, but it is more than sufficient to create

   genuine issues of material fact on the indemnification claim. A reasonable jury could conclude,

   for instance, that Martinsville approved or had sufficient notice of the parapet’s construction

   in 1984, and/or that Martinsville’s 2005 roof renovation excused any prior negligence on the

   part of Variety. The court will therefore also deny Martinsville’s motion for summary judgment

   on this issue.9 Ultimately, there is sufficient evidence on both sides of this dispute, and a

   reasonable jury could find for either party on the issue of indemnification.


   9Martinsville also briefly argues in its summary judgment filings that it need not indemnify Variety because the
   roof collapse was the result of historic rains, not any defect in the roof. (See ECF No. 93 at 15–17.) Martinsville
   does not explain, and the court cannot discern, how this argument helps Martinsville’s case. The lease obligates
                                                         - 24 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 25 of 26 Pageid#: 6317




           iii.     Breach of contract (worker’s compensation benefits)

           As a final argument, Martinsville argues that Variety’s breach of contract claim in the

   Amended Complaint (ECF No. 58) is brought as a subrogation action on behalf of Ms. Dillard,

   and that because Ms. Dillard was neither a party to nor an intended beneficiary of the lease

   between Martinsville and Variety, the claim fails as a matter of law. This argument misreads

   the Amended Complaint.

           There is no doubt that Count One of the Amended Complaint—alleging a common-

   law negligence action—is brought as a subrogation action on behalf of Ms. Dillard: paragraph

   14 plainly states that Variety “pursues this claim as Dillard’s subrogee pursuant to Va. Code

   Ann. §§ 65.2-311 and 65.2-313.” Count Two, however, does not contain any such language.

   Rather, it states that Variety was “damaged by its payment of worker’s compensation benefits

   on behalf of Dillard.” (Am. Compl. ¶ 19 [ECF No. 58].) Thus, on its face, Count Two is clearly

   not a subrogation action, and Martinsville’s summary judgment argument must fail. Because it

   does not raise any argument why Variety’s breach of contract claim in Count Two of the

   Amended Complaint is legally flawed or otherwise subject to summary judgment, the court

   will deny summary judgment as to Count Two of the Amended Complaint.10




   Martinsville to indemnify Variety for damages caused by “any overflow or leakage or defect of exterior walls or
   roof . . . provided that such defect is not caused by Tenant’s neglect.” (ECF No. 93-1 at 11.) An overflow or
   leakage caused by historic rains is still an overflow or leakage. Thus, any argument that it was rain, not improper
   drainage, that caused the collapse is irrelevant to the indemnity issue.
   10 For the reasons discussed infra § III.A, Variety’s negligence subrogation claim fails because Martinsville did

   not owe Variety’s invitees—such as Ms. Dillard—and common-law duty with regard to the building it leased
   to Variety. Accordingly, summary judgment is appropriate on Count One of the Amended Complaint.
                                                         - 25 -
Case 4:19-cv-00031-TTC-RSB Document 120 Filed 04/13/21 Page 26 of 26 Pageid#: 6318




                                         IV.     CONCLUSION

          The parties’ motions for summary judgment will be granted in part and denied in part.

   Because Martinsville owed no common law duties to Variety or Dillard, its motion for

   summary judgment will be granted with respect to Variety’s common law claims. Because

   Variety has not created any genuine issue of material fact with respect to whether new HVAC

   units were required to render Rose’s Store #343 tenantable, Martinsville’s motion for summary

   judgment will be granted on the HVAC claim as well.

          Because Martinsville has waived any argument with respect to the affirmative defenses

   named in Variety’s summary judgment motion, summary judgment will be granted to Variety

   on those defenses.

          Finally, because genuine issues of material fact remain with respect to the cause of the

   roof collapse and the role of the parapet wall therein, summary judgment will be denied to

   both parties on the contractual claims related to the collapse.

          The clerk is directed to forward a copy of this Memorandum Opinion and the

   accompanying Order to all counsel of record.

          ENTERED this 13th day of April, 2021.



                                               /s/ Thomas T. Cullen
                                               ________________________________
                                               HON. THOMAS T. CULLEN
                                               UNITED STATES DISTRICT JUDGE




                                                - 26 -
